[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 533 
The corporation paid no money to its president, but, upon his express or implied promise to repay, the corporation made a direct payment upon the obligation of the president incurred by him in the purchase of property which he transferred to the corporation. The corporation was formed to acquire that property and could not carry on its business without it. The evidence sufficiently shows that the corporate payment was made primarily for the benefit of the corporation and with the consent, express or implied, of all the directors and stockholders. We hold that a payment so made does not violate the provisions of section 59 of the Stock Corporation Law (Cons. Laws, ch. 59). We consider no other question.
The judgment should be affirmed, with costs.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, CONWAY and DESMOND, JJ., concur; LEWIS, J., dissents.
Judgment affirmed. *Page 535